[Cite as In re J.C., 2022-Ohio-2993.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




IN RE:
                                                            CASE NO. 1-22-23
        J.C.,
                                                            OPINION
ADJUDICATED DELINQUENT CHILD.




                   Appeal from Allen County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2021 JG 37690

                                        Judgment Affirmed

                             Date of Decision: August 29, 2022




APPEARANCES:

        Melody E. Goodin for Appellant

        John R. Willamowski, Jr. for Appellee
Case No. 1-22-23


ZIMMERMAN, P.J.

       {¶1} Adjudicated delinquent child-appellant, J.C., appeals the March 10,

2022 judgment entry of disposition of the Allen County Court of Common Pleas,

Juvenile Division. For the reasons that follow, we affirm.

       {¶2} On October 8, 2021, a complaint was filed against J.C. charging him

with one count of improperly discharging firearm at or into habitation in violation

of R.C. 2923.161, a felony of the second degree if committed by an adult. The

complaint arose from an October 5, 2021 incident during which J.C., who was 16

years old at the time of the offense, discharged a firearm into the residence of the

victim after attempting to confront the victim regarding an altercation with another

youth. On October 14, 2021, J.C. appeared by remote contemporaneous video and

denied the charge in the complaint.

       {¶3} On January 13, 2022, J.C. withdrew his denial of the charge in the

complaint and admitted to the charge as alleged in the complaint. In exchange for

his change of plea, the State agreed to dismiss the charge in another case. The trial

court accepted J.C.’s admission and adjudicated J.C. a delinquent child as alleged

in the complaint.

       {¶4} At a dispositional hearing on March 9, 2022, the trial court committed

J.C. to the legal care and custody of the Ohio Department of Youth Services




                                         -2-
Case No. 1-22-23


(“DYS”) for a minimum of one year (not to exceed J.C.’s 21st birthday).1 (Doc.

No. 27).

           {¶5} On April 5, 2022, J.C. filed a notice of appeal. He raises one assignment

of error for our review.

                                          Assignment of Error

           The Trial Court Abused its Discretion In Ordering That
           Appellant J.C. Be Immediately Committed to the Care and
           Custody of the Ohio Department of Youth Services for a
           Minimum of One (1) Year And to a Maximum of the Age of 21
           Years, In Violation of 2152.01 of the Ohio Revised Code.

           {¶6} In his assignment of error, J.C. argues the trial court abused its

discretion by committing him to the legal care and custody of DYS for a minimum

of one year and a maximum period not to exceed J.C.’s attainment of 21 years of

age. Specifically, J.C. contends that the trial court’s order of commitment is

unsupported by the record and failed to satisfy the requirements of R.C. 2152.01.

                                            Standard of Review

           {¶7} We review a juvenile court’s disposition for a child adjudicated

delinquent under an abuse-of-discretion standard. In re D.S., 111 Ohio St.3d 361,

2006-Ohio-5851, ¶ 6; In re T.H., 12th Dist. Clermont No. CA2006-02-021, 2007-

Ohio-352, ¶ 10; In re D.W., 10th Dist. Franklin No. 19AP-221, 2019-Ohio-5259, ¶




1
    The trial court filed its judgment entry of disposition on March 10, 2022. (Doc. No. 27).

                                                      -3-
Case No. 1-22-23


7. An abuse of discretion suggests that a decision is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).

                                     Analysis

      {¶8} Ohio’s juvenile courts—deriving power solely by statute—are courts of

limited jurisdiction. In re Williams, 4th Dist. Washington No. 05CA56, 2006-Ohio-

4657, ¶ 5, citing Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, ¶ 25 and

In re R.K., Cuyahoga No. 84948, 2004-Ohio-6918, ¶ 22. To that end, R.C. Chapter

2152 governs juvenile-delinquency matters. See In re Cross, 96 Ohio St.3d 328,

2002-Ohio-4183, ¶ 11.

      {¶9} When reviewing a case that originated in the juvenile court, we must

consider the purposes underlying juvenile dispositions as set forth under R.C.

2152.01. In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, ¶ 9. Those purposes

include providing “for the care, protection, and mental and physical development of

the juvenile offender”; protecting “the public interest and safety”; holding “the

juvenile offender accountable”; restoring “the victim”; and rehabilitating “the

juvenile offender.” Id. “The statute further states that these purposes are to be

achieved ‘by a system of graduated sanctions and services.’” Id., quoting R.C.

2152.01(A).

      {¶10} “The various traditional juvenile dispositions available to a trial court

are delineated in R.C. 2152.16, 2152.17, 2152.19, and 2152.20.” Id. at ¶ 32


                                        -4-
Case No. 1-22-23


(O’Connor, C.J., dissenting), citing R.C. 2152.02(Z).           In particular, when

determining an appropriate disposition for a juvenile who has been adjudicated

delinquent, the juvenile court may commit the juvenile to the legal care and custody

of DYS; place the juvenile in a detention facility or on house arrest; impose fines;

or impose any of the other options (or combination of options) described in R.C.

Chapter 2152. Id. at ¶ 33 (O’Connor, C.J., dissenting), citing R.C. 2152.16,

2152.19(A)(3), (4)(j), and 2152.20(A)(1).        “Dispositions imposed under the

delinquency statutes are to be ‘reasonably calculated to achieve the overriding

purposes’ of R.C. 2152.01 but must also be ‘commensurate with and not demeaning

to the seriousness of the * * * conduct and its impact on the victim, and consistent

with dispositions for similar acts committed by similar delinquent children.’” State

v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565, ¶ 47, quoting R.C. 2152.01(B).

       {¶11} Importantly, “[t]he juvenile disposition statutes do not exist merely to

punish children and prevent future crime[.]” In re T.H., 2007-Ohio-352, at ¶ 13,

quoting In re Chappell, 164 Ohio App.3d 628, 2005-Ohio-6451, ¶ 49 (7th Dist.).

“Nevertheless, despite the stated purposes of providing for the care, protection, and

development of children, and to rehabilitate the offender, some circumstances

justify substantial confinement in order to fulfill the purposes of protecting public

safety and holding the offender accountable.” Id., citing In re J.B., 12th Dist. Butler

No. CA2004-09-226, 2005-Ohio-7029, ¶ 120.


                                         -5-
Case No. 1-22-23


       {¶12} As a second-degree felony if committed by an adult, improperly

discharging firearm at or into habitation carries the possibility of commitment to the

legal care and custody of DYS “for an indefinite term consisting of a minimum

period of one year and a maximum period not to exceed the child’s attainment of

twenty-one years of age.” R.C. 2152.16(A)(1)(d); 2923.161(C). In this case, the

trial court committed J.C. to the legal care and custody of DYS for a minimum

period of one year and a maximum period not to exceed J.C.’s attainment of 21

years of age as to his improperly-discharging-firearm-at-or-into-habitation

adjudication.   Accordingly, J.C.’s disposition falls within the statutory range.

Accord In re J.S., 3d Dist. Hancock No. 5-19-22, 2020-Ohio-3413, ¶ 14.

       {¶13} Nevertheless, J.C. argues that the trial court abused its discretion by

committing him to the care and custody of DYS for a minimum of one year and a

maximum period not to exceed J.C.’s attainment of 21 years of age. J.C. argues that

the trial court’s order of commitment disregards the evidence in the record that a

less restrictive disposition would satisfy the purposes underlying juvenile

dispositions as set forth under R.C. 2152.01. Specifically, J.C. contends that the

trial court acted arbitrarily, unreasonably, and unconscionably by overlooking the

mitigating circumstances presented in this case along with the dispositional

recommendation contained in the pre-dispositional report and, instead, committing

him to the legal care and custody of DYS.


                                         -6-
Case No. 1-22-23


       {¶14} “When imposing a juvenile disposition, the best practice is to develop

a robust analysis of the purposes underlying juvenile dispositions at the dispositional

hearing and in the dispositional entry to satisfy the virtue of the statute.” In re J.R.,

3d Dist. Allen No. 1-22-16, 2022-Ohio-2623, ¶ 14. Even though the trial court’s

dispositional entry lacks the analysis suggested by the spirit of the statute, we are

able to discern that the record demonstrates that the trial court entered its disposition

after considering the purposes of juvenile dispositions and that the trial court’s

commitment of J.C. to DYS is reasonably calculated to achieve those purposes.

Accord id.; In re J.S. at ¶ 16; In re K.M.C., 8th Dist. Cuyahoga No. 103449, 2016-

Ohio-5322, ¶ 7. At the dispositional hearing, the trial court heard from the probation

department, the State, J.C.’s trial counsel, J.C., J.C.’s guardian ad litem, and J.C.’s

custodian. While the probation department and J.C. advocated for a disposition of

a suspended DYS commitment conditioned on his successful compliance with

community-control sanctions, the State indicated that it would defer the matter to

the court’s discretion. Importantly, the trial court was aware of the mitigating

factors in this case, including J.C.’s history with the court system, his remorse for

his conduct, and his willingness to change his conduct and behavior. See In re G.S.,

8th Dist. Cuyahoga No. 110198, 2021-Ohio-3201, ¶ 22. Furthermore, the trial court

reviewed the pre-dispositional report.




                                          -7-
Case No. 1-22-23


       {¶15} However, it is evident from the record that the trial court heavily

weighed the purposes of protecting the public interest and safety as well as the

seriousness of J.C.’s conduct in favor of a disposition of a commitment to DYS. See

id., citing R.C. 2152.01. See also In re K.M.C., 8th Dist. Cuyahoga No. 103449,

2016-Ohio-5322, ¶ 7 (“At the dispositional hearing, the juvenile court noted that

although the incident was K.M.C.’s first involvement with the court system, the

seriousness of the offenses * * * warranted his commitment to ODYS.”).

Specifically considering protecting the public interest and safety, the trial court

discussed J.C.’s conduct at issue in this case and stated that it cannot allow juveniles

to “use firearms to try to solve a problem. It does not work. It is not safe and [it]

cannot have it.” (Mar. 9, 2022 Tr. at 32). Further, the trial court noted that it needed

“to look out for [J.C.’s] safety, [the trial court’s] safety, for everyone else’s safety.

And when * * * individuals illegally possess[,] firearms [it] is a problem. It’s even

more of a problem when [individuals] are illegally possessing a firearm and

deciding to use the firearm for * * * no legitimate purpose.” (Id.). Accord In re J.R.

at ¶ 15. See also In re D.H., 6th Dist. Erie No. E-21-029, 2022-Ohio-1972, ¶ 22.

Indeed, “[p]rotection of the public interest and safety and holding a juvenile

offender accountable for his actions are among the ‘overriding purposes’ of juvenile

disposition.” In re K.M.C. at ¶ 9, quoting R.C. 2152 .01(A).




                                          -8-
Case No. 1-22-23


       {¶16} Moreover, it is evident that the trial court considered the purposes of

rehabilitation and the provision of care, protection, and the mental and physical

development of J.C. when weighing the appropriateness of a disposition of a

commitment to DYS. Accord In re J.R. at ¶ 16. Compare In re D.H. at ¶ 23 (noting

that the record reflects that the trial court’s statements at the dispositional hearing

“plainly reflect” its “consideration of the remaining purposes of [a] juvenile

disposition in that it sought to provide appellant with the appropriate care,

protection, mental, and physical development as well as the most appropriate

rehabilitative services as described in R.C. 2152.01(A)”). That is, the record reflects

an exchange between the trial court and J.C. regarding the “significance and severity

of [his] actions, [progressing] from finding a gun, to showing off a gun, to using a

weapon.” (Mar. 9, 2022 Tr. at 26). Accord In re J.R. at ¶ 16. See also In re D.H.

at ¶ 23.

       {¶17} Significantly, “when reviewing for an abuse of discretion, an appellate

court must not substitute its judgment for that of the trial court.” In re I.S.P., 4th

Dist. Washington No. 09CA37, 2010-Ohio-410, ¶ 20. Indeed, the trial court is

“better able to view the parties, to assess the victim’s and the victim’s family’s

needs, to assess the offender’s situation and to then consider and weigh all available

options.” In re B.C., 4th Dist. Lawrence No. 06CA43, 2007-Ohio-6477, ¶ 13. See

also In re J.S. at ¶ 13 (“‘Because the juvenile court “has the opportunity to see and


                                          -9-
Case No. 1-22-23


hear the delinquent child, to assess the consequences of the child’s delinquent

behavior, and to evaluate all the circumstances involved,” [R.C. 2152.01] authorizes

it to issue orders of disposition appropriate to each child.’”), quoting In re B.K., 2d

Dist. Greene No. 2017-CA-32, 2018-Ohio-864, ¶ 10, quoting In re Caldwell, 76

Ohio St.3d 156, 160-161 (1996).

       {¶18} Here, J.C. has not presented this court with any reason other than a

difference in opinion to reverse his order of commitment. Consequently, because

the trial court’s disposition is well within its broad discretion, there is nothing in this

record to suggest that the trial court acted unreasonably, arbitrarily, or

unconscionably. See In re G.S. at ¶ 24; In re K.M.C. at ¶ 9. See also In re B.C. at ¶

16.    Therefore, we conclude that the trial court did not abuse its discretion by

committing J.C. to the legal care and custody of DYS for a minimum period of one

year and a maximum period not to exceed J.C.’s attainment of 21 years of age as to

his improperly-discharging-firearm-at-or-into-habitation adjudication.

       {¶19} J.C.’s assignment of error is overruled.

       {¶20} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the juvenile court.

                                                                    Judgment Affirmed

MILLER AND SHAW, J.J., concur.

/jlr


                                           -10-
Case No. 1-22-23




                   -11-